 

 

 

 

 

Case 1:20-cr-00217-NONE-SKO Document 41 Filed 07/20/21 Page 4 of 3
. . a or

AO 199A (Rey, 12/11- EDCA [Fresno}) Order Setting Conditions of Release Pages

UNITED STATES DISTRICT COURT FILED

for the
Eastern District of California
JUL 29 2021

UNITED STATES.OF AMERICA, CLERK US: DISTRICT COURT

) EASTERN DISTRIALOF CALIFORNIA

Vv ) BY
° DEPUTY CLERK

) CaseNo. _1:20-CR-00217 NONE SKO

KEVIN JAMES STRUTZ, )

 

MODIFIED ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)
(2)
(3)

(4)

)

The defendant must not violate federal, state, or local law while on release.

The defendant must cooperate in the collection ofa DNA sample if it is authorized by 42 U.S.C. § 14135a.

“The defendant must advise the court or the pretrial services office or supervising officer in writing before making

any change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

 

 

 

 

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, California
/ , Place

 

 

 

 

 

 

 

 

on September 1, 2021, at 1:00 PM before Magistrate Judge Sheila K. Oberto

Date and Time

 

 

 

 

 

If blank, defendant will be notified of next appearance.

The defendant must sign an Appearance and Compliance Bond, if ordered.
 

 

Case 1:20-cr-00217-NONE-SK

AO 1998 (Rev,.09/08-EDCA [Fresno] Additional Conditions of Release cebogrument 41 Filed 07/20/21__Page 2Pet Ee Jot [3 Pages

STRUTZ, Kevin a
Doc. No. 1:20CR-217-NONE-SKO
Modified
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

Oo (6) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the

defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears.

 

 

SIGNED:
CUSTODIAN
4M (7) The defendant must:
wi (a) You must not possess any communication device other than a non-internet capable cell phone, pre-approved by

Pretrial Services, which may only be used for communication with defense counsel, the Pretrial Services agency,
treatment providers, and for other purposes specifically approved by the supervising Pretrial Services Officer;
and,

Mi (b) all other conditions not in conflict with these conditions shall remain in full force and effect.
Case 1:20-cr-00217-N - .
AO 199C. (Rev09/08- EDCA [Fresno] Advice Oe NORE BS Ciames gcument 41 Filed 07/20fa Page & of 3 __ Paees

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT: KEVIN JAMES STRUTZ
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant, retaliate or attempt to retaliate against a witness, victim, or informant, or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation
are significantly more serious if they involve a killing or attempted killing.

If, after'release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
1 acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set
forth above.

/s/ Kevin James Strutz

    

Directions to the United States Marshal

( ) The defendant is ORDERED released after processing.

Date: F | 20/24 Co R

ERICA P. GROSJEAN, UNITED STATES MAGISTRATE JUDGE

 
  
 

ndicial Officer's Signature
Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S.ATTORNEY US. MARSHAL
